 

 

Case 3:19-cv-03626-WHO Document1 Filed 06/21/19 Page 1 of 14

MichkeL Miao FILED E-FILING
7,0.Box 2(8 JUN 21 2019
SARMTEGA CA: 75040 {1 8) a eee SOONG suet Oy)
Te [+ (Yor 913-3123 NORTH DISTRICT. OF CALIFORNIA 7
el ‘ pa beel Ome .co ADR
Pls $F in PRop ie PERsone

Ser

9 03626
tod S Sect th
Vos nied Sites Us Coe

 
  
 
 

   
 

  

Michecu hizo ee poet CAs No:
AWD AS ER AND pwn |.
woe es sp Com unt in Lust
~ bohatt whe / Pablo “es eu wehve
peting RS A Fei vieleetion fv D DERRIV-
ra neh , (Bivens Aer ren)
Robert DiS Kin, , (2) VWioltian ef ELDER pout
: teu) <S ABUSE Cali bene Capo
Michels Heed 7, Cotte Seat Gail eo
ek, Ayoeew eninl of hesess to
Ya. 4 Vegroly, Ce :
Ww wo AI WO WM BR WH HY

. 10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-03626-WHO Document1 Filed 06/21/19 Page 2 of 14

Plat LE Michnen ZENDI NI Died
pehadt ah he Garece] Gebtly holly ns 4 aan. Ath
General prlieges :

R otanfilt Michmer Mieoya & aw zuoiniuel, oF yeaa
(bes ‘ta C
ah ire ce Agee ce et soa e,

We Ween, we [eciod hoon by eww ovce. 204 x KS «
Michner ded wee 0 ae 1 it Mok tide 0 « fea WHS
Sac it fled t Pesitaat oy 7m f seal
be Saag Nae ‘Pons wee
OP Uni Pes Sal ype,
eo Sie tn Stefas Wheat ad
eabutte. i eduntin it [P71, phejeecn ida
on Michae Mee Se
sa fet Cholces w? ew x - GH
ov FUR Lhe
T Gaenee Ae fr Reg <Sffe peueloper .
(ie it te

Mhekef hobo Wet ate hse Ae

Ons} Recessren -- ff
y  ecken) ub f Mere 7 pores, Me

bdyvise OAS. 7 FY

Mizovay Completed
wale py ee é Sxemillin bles 1 in Constouctrons Loans ib
jobs foe the Qmmnan ee OW AWD LecKusent

his witch ve, peasistince, Arb
rege Kerf ai sm taint by
iL

 

  
 

 

 
on OO ON HBR WwW Ne

NM NM MW MY KY NY NY NY & Bw eH Re em Be oe et oe
ony orn FS vneovw eyo senso

 

Case 3:19-cv-03626-WHO Documen t1 Filed 06/21/19 Page 3 of 14

tho Lege ot lags Yo to at fished At Ag é 5S, Miche
YWiOrn
hedednes OE AnD ths minted per we

Papeete, ME Fee Hts UE he

ash oe fe Foal
iE ve Bra odie Cail B. $Ufltelet

PBucloprott Con epi Hellas, Mehabe
bl He reg tbatrante Wille fp
he Se rt tecee te rath hoa

peti 62 pOes CONES arin

peril he des, no noe fie what We. pe pi dpe
6;

raped Hi) feb fe shige ict haus iw ftw

for wll itd mepe
ae ent ne Pitt pusghee

en 304 7h ME sa (age Ly,
es Ms j 006 ow tet netsh
he Reise 25 2mihisy ag i a

    
  
 

 
on DTD WF BRB WN me

NM BPM NY NM NY ND Re Be em He em ee oe oe
we AP ENF BAL Bc

Case 3:19-cv-03626-WHO Documen t1 Filed 06/21/19 Page 4 of 14

fn ya we eel eval pl copt ol 7a

Av W toh Li Lie. 7 Neve af foes [enesenag in a
Ser” Owe —
ae chest acm

 

 

 

 
wo on A Mm BB Ww NY we

MN NN NM RB He Be BM BR me oR poe oot
wu ftw NY KF Oo )0O DN HA UV BR W NB FSF BD

S

28

 

 

 

Case 3:19-cv-03626-WHO Document1 Filed 06/21/19 Page 5 of 14
wo On HA MO BP W NY Ke

MYM NNN NY NY YN & Be Be ee Ee ee
anvnrau ws WN FP OO DN HD UH B&B WN FS CO

 

 

Case 3:19-cv-03626-WHO Document1 Filed 06/21/19 Page 6 of 14

 
ow ON DA MM BR WwW PB

. 10

17 |

Case 3:19-cv-03626-WHO Document1 Filed 06/21/19 Page 7 of 14

hey fe Lb 4 pbs bs

a 4° a
Ay helrty 14 o {rz of , he f/ , 6 ; ak se Yo 4 ¢
. 4 A fa € fi

 

 
Oo On ODO OT Be WY NY eH

NM NM MBM MN NM NM NR FH Be me Re OR Re Be oe oe
oN AU AWN FEF OO DWN A UH B&B WN

fuk
©

 

Case 3:19-cv-03626-WHO Document 1 Filed 06/21/19 Page 8 of 14

 
Case 3:19-cv-03626-WHO Document 1 Filed 06/21/19 Page 9 of 14

 

 
Case 3:19-cv-03626-WHO Document1 Filed 06/21/19 Page 10 of 14

 

 

 
Case 3:19-cv-03626-WHO Document1 Filed 06/21/19 Page 11 of 14

 

 

 
Case 3:19-cv-03626-WHO Document1 Filed 06/21/19 Page 12 of 14

 

 

 
Oo ON DMM BR WwW PB we

NM NM NM NY NH HN NB Re me oe oe pe op
ony aun WNHHeH OHO NUNaouabaiaunnresds

 

Case 3:19-cv-03626-WHO Document 1 Filed 06/21/19 Page 13 of 14

 
wo On On mW BB WN we

NN NM NM NM BR ON eR Be oR oR oR ope 1
Aun FB WNHeHY DUD OU AaAR DHE SG

nN RO
oOo sn

 

 

Case 3:19-cv-03626-WHO Document1 Filed 06/21/19 Page 14 of 14

Prestive Sr
Ewa De

  

.
Aone
